UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1269


IN RE:   CLARENCE HICKS,


                Petitioner.



                 On Petition for Writ of Mandamus.
                       (1:98-cr-00259-ELH-9)


Submitted:   June 20, 2013                  Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Clarence Hicks, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clarence      Hicks   petitions          for    a    writ    of   mandamus,

alleging the district court has unduly delayed acting on his two

motions filed in connection with his criminal conviction and

sentence.     He     seeks   an   order       from   this       court    directing   the

district    court    to   act.     Our    review      of    the    district     court’s

docket reveals that the district court denied both motions by

order entered April 19, 2013.             Accordingly, because the district

court has recently decided Hicks’ case, we deny the mandamus

petition as moot.         We grant leave to proceed in forma pauperis

and we dispense with oral argument because the facts and legal

contentions    are    adequately    presented         in    the    materials     before

this court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                          2